                  EXHIBIT J




Case 5:18-cv-06037-DGK Document 160-10 Filed 01/21/19 Page 1 of 7
                                                  800 LAS ALLE AVENUE       612 349 8500 TEL
                                                  SUITE 2800                612 339 4181 FAX
                                                  MINNE APOLIS MN 55402     ROBINS KAP LAN.COM



                                                  JAIME J. WING
                                                  612 349 8466 TEL
                                                  JWING@ROBINS KAPLAN.COM




December 19, 2018                                          Via Email


Frank M. Smith, Esq.
FMS Lawyer, PL
9900 Stirling Road
Suite 226
Cooper City, FL 33024

      Re:   RightCHOICE Managed Care, Inc. et al. v. Hospital Partners, Inc. et al.,
            W.D. Mo. No. 5:18-CV-06037-DGK

Dear Frank:

      We have identified numerous deficiencies in Hospital Partners, Inc.’s,
Empower H.I.S. LLC’s, David Byrns’, and Jorge Perez’s (collectively,
“Defendants”) October 18, 2018 initial disclosures and November 26, 2018
discovery responses, each of which is listed below. We request that Defendants
cure these deficiencies promptly. We are available to meet and confer if you
would like to discuss the items discussed below.

I.    Initial disclosures
      Defendants’ initial disclosures reveal next to no information regarding the
individuals or documents that Defendants may use to support their defenses. Cf.
Fed. R. Civ. P. 26(a)(1)(A). Not a single individual is identified by name. Instead,
Defendants refer to unidentified “corporate representatives” of various entities
(including Defendants Empower H.I.S. and Hospital Partners), and do not even
identify Byrns and Perez—individual Defendants in this case—as persons who
may have knowledge of the claims and defenses in this case. (Defs.’ Initial
Disclosures at 2–3.) Likewise, Defendants’ disclosures do not describe any
pertinent documents, instead asserting that “all” relevant documents are in the
possession of third parties. (Id. at 4.)
     These disclosures suggest that Defendants are unaware of any witnesses or
documents that may be used to support defendants’ defenses, if any. Defendants
must provide more substantive disclosures than they have to date, including




     Case 5:18-cv-06037-DGK Document 160-10 Filed 01/21/19 Page 2 of 7
December 19, 2018                                 Via Email
Page 2




identifying the “billing/management vendors” who they represent to hold
relevant electronically stored information.
      Defendants should amend their disclosures to comply with Rule 26(a). If
Defendants fail to amend their disclosures to comply with Rule 26(a), Plaintiffs
will be forced to move to exclude evidence upon which Defendants may later
attempt to rely. Fed. R. Civ. P. 37(c)(1).

II.    Discovery responses

       A.   Insufficiency of Defendants’ objections
     Defendants have made a number of objections that lack merit in their
responses to Plaintiffs’ first sets of discovery requests.
     First, Defendants’ responses are replete with boilerplate objections. For
example, in response to Plaintiffs’ requests for production and interrogatories,
each Defendant asserted that every single request or interrogatory was “vague [or]
overly broad” without any attempt at explaining why. 1 Defendants lodged these
objections against even basic requests that could be expected in a healthcare fraud
case with nearly $80 million at stake, including, but not limited to, the following:
        Request for Production No. 7: All documents addressing, discussing,
        describing, or analyzing the [RightCHOICE-Putnam County Memorial
        Hospital (“PCMH”)] Contract.
        Answer: Defendant objects to this request as vague, overly broad, unduly
        burdensome, harassing, and/or seeking information that is irrelevant
        and/or not reasonably calculated to lead to the discovery of admissible
        evidence. The Request may also invade certain applicable privileges, and
        appears to seek private, proprietary or restricted information as well. This
        Request appears to be another way of seeking information about PCMH’s
        contract with Plaintiffs, but is unclear. Further, to the extent that PCMH
        information is sought, such information would properly be sought from
        PCMH, who Defendant maintains, is an indispensable party. 2




1See Hospital Partners, Inc. Resps. to RFPs ¶¶ 1-58 and Resps. to Rogs.¶¶ 1-12; David Byrns Resps.
to RFPs ¶¶ 1-58 and Resps. to Rogs.¶¶ 1-12; Empower H.I.S. LLC Resps. to RFPs ¶¶ 1-58; and
Resps. to Rogs.¶¶ 1-12; Jorge Perez Resps. to RFPs ¶¶ 1-59 and Resps. to Rogs.¶¶ 1-12.
2Because Defendants appear to have responded to each request for production the same way,
Plaintiffs include only one exemplar response for the sake of brevity.




      Case 5:18-cv-06037-DGK Document 160-10 Filed 01/21/19 Page 3 of 7
December 19, 2018                                 Via Email
Page 3




        Request for Production No. 10: All documents related to indemnity
        agreements or provisions with any party to this litigation or with PCMH. 3
        Answer: Defendant objects to this request as vague, overly broad, unduly
        burdensome, harassing, and/or seeking information that is irrelevant
        and/or not reasonably calculated to lead to the discovery of admissible
        evidence. The Request may also invade certain applicable privileges, and
        appears to seek private, proprietary or restricted information as well. This
        Request appears to be seeking PCMH information and, to the extent that
        PCMH information is sought, such information would properly be sought
        from PCMH, who Defendant maintains, is an indispensable party.


        Request for Production No. 44: All documents related to the dissolution
        or closure of any defendant. 4
        Answer: Defendant objects to this request as vague, overly broad, unduly
        burdensome, harassing, and/or seeking information that is irrelevant
        and/or not reasonably calculated to lead to the discovery of admissible
        evidence. The Request may also invade certain applicable privileges, and
        appears to seek private, proprietary or restricted information as well. Once
        again Defendant has no idea what Plaintiffs are seeking.


        Interrogatory No. 10: Do you still do business with any of the defendants?
        If not, please explain why. If yes, please describe your current relationship
        with each such defendant.
        Response: Defendant objects to this interrogatory as overbroad, unduly
        burdensome and not reasonably calculated to lead to admissible evidence.
        Further objection is lodged as to this being an improper request for
        private, confidential and proprietary information of Defendant.


      Objections like these—divorced from any application to the specific
interrogatory or request for production—are improper under the Rules of Civil
Procedure, and federal courts condemn them routinely. E.g., Fed. R. Civ. P.
33(b)(4) (“The grounds for objecting to an interrogatory must be stated with
specificity.”); Fed. R. Civ. P. 34(b)(2)(C); Sunnen Prods. Co. v. Travelers Cas. & Sur.
Co. of Am., No. 4:09CV00889 JCH, 2010 U.S. Dist. LEXIS 16953, at *3–4 (E.D. Mo.

3The same request for production was directed to every Defendant, with the exception of Perez, as
request number 10. This request was number 11 of those directed to Perez.
4 The same request for production was directed to every Defendant, with the exception of Perez, as

request number 44. This request was number 45 of those directed to Perez.




    Case 5:18-cv-06037-DGK Document 160-10 Filed 01/21/19 Page 4 of 7
December 19, 2018                                   Via Email
Page 4




Feb. 25, 2010) (“[A] party resisting discovery must show specifically how each
interrogatory or document request is not relevant or how each question is overly
broad, burdensome or oppressive.” (emphasis added)).
      Second, as the excerpts above indicate, Defendants have objected that several
requests “seek[] information that is irrelevant and/or not reasonably calculated to
lead to the discovery of admissible evidence.” 5 This objection misapprehends the
proper scope of discovery, which, in pertinent part, extends to “any nonprivileged
matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1)
(emphases added). Information need not be admissible in evidence to be
discoverable. Id. Plaintiffs’ have directed all of their requests to matters at the core
of this action, including the contract between RightCHOICE and PCMH,
Defendants’ liability, Plaintiffs’ damages, and the current location of money
fraudulently obtained from Plaintiffs.
      Third, Defendants object on several occasions that responses to certain
requests would encompass a “large portion” or the “sum total” of some larger
category of information. 6 But Defendants cannot base their refusal to respond on
the mere breadth of a potential response. Plaintiffs’ requests are proportional to
the “amount in controversy, the parties’ relative access to relevant information, the
parties’ resources, [and] the importance of the discovery in resolving the issues.”
Fed. R. Civ. P. 26(b)(1).
      Fourth, Defendants object to several requests on the basis that they seek some
indeterminate “private, proprietary, or restricted information.”7 Defendants
cannot unilaterally determine the scope of discovery this way. Sentis Grp., Inc. v.
Shell Oil Co., 763 F.3d 919, 925 (8th Cir. 2014). If Defendants have a basis for
withholding commercially-sensitive information, as they appear to suggest, they
may move for a protective order under Rule 26(c) or other authority upon
complying with Local Rules 16.1 and 37. Defendants should otherwise provide


5 See Hospital Partners, Inc. Resps. to RFPs ¶¶ 1-58 and Resps. to Rogs.¶¶ 1-12; David Byrns Resps.

to RFPs ¶¶ 1-58 and Resps. to Rogs.¶¶ 1-12; Empower H.I.S. LLC Resps. to RFPs ¶¶ 1-58 and
Resps. to Rogs.¶¶ 1-12; Jorge Perez Resps. to RFPs ¶¶ 1-59 and Resps. to Rogs.¶¶ 1-12.
6See Hospital Partners, Inc. Resps. to RFPs ¶¶ 20-23, 27, 32, 43, 50; David Byrns Resps. to RFPs
¶¶ 20-23, 27, 32, 42, 43, 50; Empower H.I.S. LLC Resps. to RFPs 20-23, 27, 32, 42, 43, 50; Jorge Perez
Resps to Reqs for Produc. ¶¶ 21-24, 28, 33, 43, 44, 51.
7 See Hospital Partners, Inc. Resps. to RFPs ¶¶ 1-58; David Byrns Resps. to RFPs ¶¶ 1-58; Empower
H.I.S. LLC Resps. to RFPs ¶¶ 1-58; Jorge Perez Resps. to RFPs ¶¶ 1-59. Defendants also objected to
interrogatories for similar reasons. See Hospital Partners, Inc. Resps. to Rogs.¶¶ 1-3, 6, 10, 12;
David Byrns Resps. to Rogs.¶¶ 1-3, 6, 10, 12; Empower H.I.S. LLC Resps. to Rogs.¶¶ 1-3, 6, 10, 12;
Jorge Perez Resps. to Rogs.¶¶ 1-3, 6, 10, 12.




    Case 5:18-cv-06037-DGK Document 160-10 Filed 01/21/19 Page 5 of 7
December 19, 2018                                    Via Email
Page 5




substantive discovery responses, which other parties (including Plaintiffs) will
treat in accordance with the parties’ stipulated HIPAA-qualified protective order.
      Fifth, Plaintiffs are puzzled as to Defendants’ assertion, repeated throughout
their responses, that this matter or proceeding is “not yet at issue.” 8 Although
Plaintiffs do not understand what Defendants mean by this, they will note that
discovery has obviously opened in this action. Defendants must meet their
obligation to respond to discovery requests as the Rules envision.

      B.     Failure to produce documents
      Defendants did not produce or even agree to produce any documents in
response to Plaintiffs’ requests. This is unacceptable. As the Missouri State
Auditor has reported, Defendants were involved in the laboratory-billing scheme
at PCMH. 9 Perez and Byrns both controlled Hospital Partners, Inc., which in turn
entered an agreement to operate PCMH that was allegedly approved by the
latter’s board of trustees. Empower H.I.S., for its part, performed the billing that
allowed the scheme to operate. Somehow, though, Defendants have implicitly
asserted that they do not have a single non-privileged document that responds to
Plaintiffs’ requests. This is just not credible, and it evinces a lack of responsible
participation in the discovery process. See Fed. R. Civ. P. 26(g) advisory
committee’s note on 1983 amendments.
      Several of Defendants’ responses to requests for production also state that
“to the extent PCMH information is sought, such information would properly be
sought from PCMH.” 10 This response rests on a misunderstanding of Defendants’
duties under Rule 34. That rule provides that responding parties must produce

8See Hospital Partners, Inc. Resps. to RFA (General Parameters) ¶¶ 5, 6; Hospital Partners, Inc.
Resps to RFPs (General Parameters) ¶¶ 8, 9; Hospital Partners, Inc. Resps. to Rogs.(General
Parameters) ¶¶ 5, 6; David Byrns Resps. to RFA (General Parameters) ¶¶ 5, 6; David Byrns Resps
to RFPs (General Parameters) ¶¶ 8, 9; David Byrns Resps. to Rogs.(General Parameters) ¶¶ 5, 6;
Empower H.I.S. LLC Resps. to RFA (General Parameters) ¶¶ 5, 6; Empower H.I.S. LLC Resps to
RFPs (General Parameters) ¶¶ 8, 9; Empower H.I.S. LLC Resps. to Rogs.(General Parameters) ¶¶ 5,
6; Jorge Perez Resps. to RFA (General Parameters) ¶¶ 5, 6; Jorge Perez Resps to RFPs (General
Parameters) ¶¶ 8, 9; Jorge Perez Resps. to Rogs. (General Parameters) ¶¶ 5, 6.
9 See Office of Mo. State Auditor, Putnam County Memorial Hospital, Report No. 2017-074 (Aug.

2017), https://app.auditor.mo.gov/Repository/Press/2017074829206.pdf, incorporated by reference
in 3d Am. Compl. ¶ 20 & n.1, Dkt. 57.
 See Hospital Partners, Inc. Resps. to RFPs ¶¶ 1-23, 26, 27, 29, 31-33, 35-37, 40-43, 46, 50, 52, 58;
10

David Byrns Resps. to RFPs ¶¶ 1-23, 26, 27, 29, 31-33, 35-37, 40-43, 46, 50, 52, 58; Empower H.I.S.
LLC Resps. to RFPs ¶¶ 1-23, 26, 27, 29, 31-33, 35-37, 40-43, 46, 50, 52, 58; Jorge Perez Resps. to RFPs
¶¶ 1-9, 11-24, 27, 28, 30, 32-34, 36-38, 41-44, 47, 51, 53, 59.




     Case 5:18-cv-06037-DGK Document 160-10 Filed 01/21/19 Page 6 of 7
December 19, 2018                                   Via Email
Page 6




documents in their “possession, custody, or control.” Fed. R. Civ. P. 34(a)(1). The
fact that a third party may also possess the requested information is no reason for
a defendant to shirk its responsibility to produce documents. Defendants should
produce all documents within their possession, custody, or control that respond to
Plaintiffs’ requests.

       C.   Denial of requests for admission
      Defendants denied all of Plaintiffs’ requests for admission. These denials
create qualifying language that is absent in the requests themselves. To cite only
one example, request number 1 asks that Defendants admit “[they] received
money as a result of laboratory tests that were billed through PCMH.” Uniformly,
Defendants denied this request and added that they “did not, and [do] not,
perform laboratory tests.” 11 But as the request shows, whether Defendants
performed or perform laboratory tests is independent of whether they received
money due to tests billed through PCMH. Plaintiffs will remind Defendants that
their responses must fairly meet the substance of these requests. Fed. R. Civ. P.
36(a)(4).
                                        •       •       •
     Plaintiffs ask that Defendants promptly serve amended initial disclosures
and discovery responses that comply with Fed. R. Civ. P. 26, 34, and 36 as detailed
above. And if the amended discovery responses continue to include objections,
please specify if documents are being withheld on the basis of those objections.

                                                     Sincerely,

                                                     /s/ Jaime J. Wing

                                                     Jaime J. Wing
cc:     Lauren A. Horsman, Esq.
        Chapman and Cowherd, P.C.
        903 Jackson Street
        Chillicothe, MO 64601



11See Hospital Partners, LLC Resps. to RFA ¶ 1; David Byrns Resps. to RFA ¶ 1; Empower H.I.S.
LLC Resps. to RFA ¶ 1; Jorge Perez Resps. to RFA ¶ 1. Other examples of such misinterpretations
include the following responses: Hospital Partners Inc. Resps. to RFA ¶¶ 2-3, 7; David Byrns Resps.
to RFA ¶¶ 2-3, 7; Empower H.I.S. LLC Resps. to RFA ¶¶ 2-3, 7; Jorge Perez Resps. to RFA ¶¶ 2-3, 7.




      Case 5:18-cv-06037-DGK Document 160-10 Filed 01/21/19 Page 7 of 7
